DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. 
A) Applicant’s argument that the motivation statement is again traversed for the reasons set forth in the Amendment filed January 3, 2022, is responded to in the Action mailed April 4, 2022.
B) Applicant’s argument that Asaumi et al. and Izutani et al. do not disclose the smectic domain having a periodic structure having one cycle length of from 2 nm to 4 nm is not persuasive. Applicant’s argue that there is not evidence to establish inherency.  However, the periodic structure is a physical property of the chemical composition. A chemical composition and its properties are inseparable MPEP 2112.01.  The latent property of the composition having a periodic structure is discussed in the instant specification starting in published paragraph 97.  The specification states “When a liquid crystalline epoxy monomer reacts with a curing agent to form a resin matrix, a higher order structure (also referred to as periodic structure) derived from a mesogen structure is formed in a resin matrix”.  Therefore, the specification teaches that the periodic structure property is dependent on the liquid crystalline epoxy monomer and curing agent chosen. The specification goes on to say in published paragraph 101, “When a liquid crystalline epoxy monomer reacts with a curing agent to form a resin matrix, a domain composed of a highly regular higher-order structure derived from a mesogen structure of the liquid crystalline epoxy monomer is formed in the resin matrix”.  This confirms that the highly regular high-order structure/periodic structure is dependent on the liquid crystalline epoxy monomer and the curing agent.  Asaumi et al. teaches the liquid crystalline epoxy monomer structure claimed in claim 5 (abstract). Asaumi et al. also teaches the claimed phenol novolak resin and the curing agent (para. 62).  The instant specification in published paragraph 120 teaches that this monomer is preferable from the viewpoint of formation of the smectic structure. Published paragraph 139 teaches the phenol novolac resin is preferable from the viewpoint of forming a periodic structure. Since the primary reference teaches the same liquid crystalline epoxy monomer structure cured with the same curing agent as claimed, and the specification teaches the selection of the liquid crystalline epoxy monomer and the curing agent is what leads to the periodic structure, and since a chemical composition and its properties are inseparable, the evidence points to the periodic structure being a latent property of the epoxy monomer and curing agent.  If it is applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicants’ position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain a composition with these properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).  In other words, the “allegedly inherent characteristic” necessarily flows since applicant teaches the epoxy monomer and curing agent lead to this characteristic, and the art teaches the epoxy monomer and curing agent claimed.  Products of identical chemical composition can not have mutually exclusive properties.  While the primary reference, Asaumi et al., does not teach the hexagonal boron nitride particles, the specification is clear that it is just the epoxy monomer and curing agent, that leads to the claimed property.
C) Applicant’s argument that Asaumi et al. and Izutani et al. do not teach setting the period length on the domain of the smectic structure on the hexagonal boron nitride particles having an aspect ratio of 2 or more to a specific range is not persuasive. As shown above, the period structure and cycle length in the instant specification is said to be dependent on the epoxy monomer and curing agent, and not on the hexagonal boron nitride particles.
D) Applicant’s argument that Izutani et al. teaches adding the boron nitride particles to a different composition than Asaumi et al. is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asaumi et al. (US 2012/0149807) in view of Izutani et al. (US 2013/0200298).
Regarding claim 1: Asaumi et al. teaches an epoxy resin composition comprising a liquid crystalline epoxy monomer (abstract) and a curing agent (para. 62).  
While Asaumi et al. teaches a filler (para. 72), Asaumi et al. does not teach hexagonal boron nitride particles having an aspect ratio of 2 or more.  However, Izutani et al. teaches hexagonal boron nitride particles having an aspect ratio of 2 or more (para. 26-30).  Asaumi et al. and Izutani et al. are analogous art since they are both concerned with the same field of endeavor, namely epoxy compositions used for thermal conductive sheets.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the boron nitride particles of Izutani et al. in the composition of Asaumi et al. and would have been motivated to do so since these particles are preferable for thermal conductive properties.
While the combined art does not specifically disclose the composition being capable of forming a smectic domain having the claimed cycle length, this is a latent property of the composition. The instant specification (published paragraph 100) teaches that the present embodiment can form smectic domains.  Therefore, the composition of the applied art can also form the smectic domains.
Regarding claim 2: Izutani et al. teaches the claimed aspect ratio.  The instant specification (published paragraph 107) teaches that when the claimed aspect ratio is used, the periodic structures having the claimed intersecting faces are produced.
Regarding claim 3: Asaumi et al. teaches the filler should be in an amount of over 50% by mass (example 14).
Regarding claim 5: Asaumi et al. teaches the monomer structure as claimed (abstract).
Regarding claim 6: Asaumi et al. teaches a phenol novolak resin (para. 62).
Regarding claims 7-10: Asaumi et al. teaches a semi-cured product of the composition (para. 74). As discussed above, the smectic domain, properties of the smectic domains and periodic structure faces are latent properties. 
Regarding claim 11-14: Asaumi et al. teaches a semi-cured coating/B-staged sheet (para. 4, [13]). As discussed above, the smectic domain, properties of the smectic domains and periodic structure faces are latent properties.
Regarding claim 15: Asaumi et al. teaches a prepreg with a semi-cured product and a fiber substrate (para. 74-75).
Regarding claim 16: Asaumi et al. teaches a cured product (para. 76).
Regarding claim 17: Asaumi et al. teaches a laminate comprising a cured layer of the epoxy resin on a base material/adherend (para. 74).
Regarding claim 18: Asaumi et al. teaches a cured layer between two aluminum foils where one can be considered a foil and one can be considered a plate based on broadest reasonable interpretation (para. 123).
Regarding claim 20: Izutani et al. teaches hexagonal boron nitride particles having an aspect ratio of 2 or more (para. 26-30), which overlaps the claimed range.  

Allowable Subject Matter
Claim 19 would be allowable if the double patenting rejection were to be overcome, see below.
The following is a statement of reasons for the indication of allowable subject matter:  Asaumi et al. and Izutani et al. teach the basic claimed composition. The prior art of record does not teach or suggest a printed circuit board where the composition is a cured layer between a wiring layer and a metal plate.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 20 of U.S. Patent No. 10,584,228. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant are directed to an epoxy resin composition comprising hexagonal boron nitride particles having an aspect ratio of 2 or more, a liquid crystalline epoxy monomer, and a curing agent, the epoxy resin composition forming a resin matrix having a smectic domain by reacting the liquid crystalline epoxy monomer with the curing agent, wherein the smectic domain has a periodic structure having one cycle length of from 2 nm to 4 nm. Claim 20 in the patent goes on to claim the subject matter of claim 19 in the instant.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767